Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The markings in the drawings are too faint and blurry for Examiner to identify and distinguish between the various structural elements illustrated in the figures.  For example, the faint markings associated with pipe member 26 as shown in Fig. 1 and the faint diagonal markings in Fig. 3 are illegible.  All of the figures should be reviewed for similar problems.
Text matter should only be used in the drawings where absolutely necessary.  For example, no text matter should be included in Fig. 1 because reference characters have been used to designate the various structural elements illustrated therein.  All of the drawings should be reviewed and text matter removed wherever possible.
Regarding Fig. 2(a), it is unclear what the unlabeled downward-pointing arrow-like elements represent and how the aforementioned elements are connected to the other structural elements illustrated in the drawing.
Regarding Figs. 2(a), 2(b), and 3, the reference character associated with “competent soil” is illegible.  Examiner has interpreted the aforementioned reference character as “15” as best understood.
Fig. 5(b) contains two separate views (general view and exploded view).  Each drawing should contain a single view and a unique figure ID.  Fig. 6(b) contains a similar error.  
Regarding Fig. 5(b), the expanded view should include at least one reference character to identify the various structural element(s) illustrated therein.  Similar changes should be made in Fig. 6(b).
The sectional views illustrated in Figs. 2(b), 3, 4, and 7 require appropriate hatching to illustrate the material(s) of which each of the structural elements are composed.  
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In line 21 of page 6, “Shear” should be changed to “shear”.  The term “Shear” should only be capitalized when it is the first word in a sentence.  The specification is replete with similar errors.  The entire specification should be reviewed for similar errors and amendments should be made where appropriate.
In line 5 of page 7, “Load” should be changed to “load”.
In line 16 of page 16, “An isotropic” should be changed to “Anisotropic”.
Each of the figures should be referred to at least once in the DETAILED DESCRIPTION section of the specification.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, and 11 are objected to because of the following informalities:  
In line 4 of claim 1, Examiner suggests inserting “elongate pipe member” after “each” for clarity.
In line 12 of claim 1, “members;” should be changed to “members; and”.
In line 2 of claim 2, “silt,” should be changed to “silt”.
In line 3 of claim 11, “filter member” should be changed to “filter members”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It appears that the limitations recited in claim 11  are directed to a single shear drain device comprising “at least two filter members”.  However, the specification fails to describe a shear drain device comprising a plurality of filter members and, therefore, the aforementioned limitation lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 14, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a weak soil layer consisting of fine grained soils” is confusing because it is unclear how many soils are being recited.  One of ordinary skill in the art understands that a soil layer comprises a single type of soil. However, the claim recites a single soil layer comprises a plurality of soils.  Examiner has interpreted the aforementioned limitation as “a weak soil layer consisting of fine grained soil particles”, as best understood.
Regarding claim 11, the claim recites limitations associated with a single shear drain device.  Line 3 of claim 11 recites “at least two filter members”.  However, claim 10, from which claim 11 depends, recites each shear drain device comprises a single filter member (claim 10, lines 1 - 3).  Therefore, it is unclear as to whether  Applicant intends to claim each shear drain device comprises a single filter member or each shear drain device comprises a plurality of filter members.  For purposes of examination, Examiner has interpreted the claim(s) as require each shear drain device includes a single filter member, as best understood.
Regarding claim 19, it is unclear how many shear drain devices are required.  Claim 19 recites “some” shear drain devices, which defines a set comprising 3 or more shear drain devices.  However, claim 15, from which claim 19 depends recites a “plurality” of shear drain devices, which defines a set of 2 or more shear drain devices. If claim 15 is interpreted as requiring 2 shear drain devices, then it would not be possible to have 3 or more shear drain devices as recited in claim 19.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 11:  “the pipe member”
Claim 7, line 3:  “the preload layer”
Claim 16, line 3:  “the preload layer”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 9, 12, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 2017/0284031) in view of Moroschan (US 2011/0280669).
Regarding claims 1 and 2, Maki discloses a method of preparing ground to receive a static load in which the ground includes a weak soil layer comprising peat (peat layer 20) over a base layer (soil layer 24), the method comprising: providing a plurality of elongate pipe members (drain members 26, each drain member comprising a corrugated plastic pipe), each including a hollow interior and a plurality of openings (perforations) therein; providing a reinforcing member (reinforcing mesh 36) extending about each pipe member so as to provide tensile reinforcement at least in a circumferential direction about the pipe member; inserting the pipe members in an upright orientation within the weak soil layer such that fluid can readily pass through the openings in the pipe members from the fine grained soils surrounding the pipe member into the hollow interior of the pipe members; providing aggregate fill (32) occupying the hollow interior of each pipe member such that the pipe member, the reinforcing member and the aggregate collectively define a shear drain device that increases a shear strength of the soils within the weak soil layer (Figs. 1 and 3 - 7; paragraphs 0009, 0010, 0020, 0021, 0024, and 0035 - 0041).  Maki fails to explicitly teach a weak layer comprising a fine grained soil, wherein the fine grained soil consists primarily of clay.  Moroschan teaches weak soils consisting primarily of peat or clay (paragraph 0037).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the weak soil layer consisting primarily of clay as taught by Moroschan for the weak layer consisting primarily of peat as disclosed by Maki as a design consideration within the skill of the art to increase the variety of soils and environments in which the claimed method can be used.  The substitution of one known element (clay) for another (peat) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claims 4 and 17, Maki further discloses placing a preload layer of material (ballast 18) over the shear drain devices (26) in the weak layer (20) (Figs. 3 and 5 - 7; paragraphs 0035 and 0038).
Regarding claims 7 and 16, Maki further discloses shear drain devices (26) extending from a dense soil layer above a weak soil layer, through the entire height of a weak soil layer (peat) and into a dense soil layer below the weak soil layer (Figs. 1, 3, and 5 - 7).  Although Maki fails to explicitly disclose locating the shear drain devices within the weak soil layer so as to traverse a shear plane associated with the preload layer of material, the shear plane would obviously be located in the weak soil layer between dense soil layers and, therefore, the shear drain devices as taught by Maki obviously traverse a shear plane associated with the preload layer of material.
Regarding claim 9, Maki further discloses the base layer (soil layer24) comprises dense soil (sand, gravel) having a greater shear strength than the fine grained soils of the weak soil layer, the method further comprising placing the shear drain devices such that the shear drain devices terminate at respective bottom ends (28)within the base layer (Figs. 1, 3, and 5 - 7; paragraphs 0036, 0038, and 0050).
Regarding claim 12, Maki further discloses the pipe member comprises a corrugated plastic pipe (paragraphs 0021 and 0037).
Regarding claim 15, Maki discloses a shear resistant drain system for preparing ground to receive a static load in which the ground includes a weak layer consisting of peat (20) over a base layer (24), the system comprising: a plurality of shear drain devices (26) inserted in an upright orientation within the weak layer, each shear drain device comprising: a pipe member(drain members 26, each drain member comprising a corrugated plastic pipe) formed of semi-rigid material and having a hollow interior; aggregate fill (32) occupying the hollow interior of the pipe member; a tensile reinforcing member (36) extending about the pipe member providing tensile reinforcement at least in a circumferential direction about the pipe member; and a plurality of openings (perforations) in the pipe member which are arranged to allow communication of fluid from the weak layer surrounding the pipe member into the hollow interior of the pipe member so as to be arranged to reduce porewater pressure within the weak layer when the ground is loaded. Maki fails to explicitly teach a weak layer comprising a fine grained soil.  Moroschan teaches weak soils consisting primarily of peat or clay (paragraph 0037).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the weak soil layer consisting primarily of clay as taught by Moroschan for the weak layer consisting primarily of peat as disclosed by Maki as a design consideration within the skill of the art to increase the variety of soils and environments in which the claimed method can be used.  The substitution of one known element (clay) for another (peat) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Trunk et al. (DE 10333613).  Maki further discloses placing shear drain devices to extend upwardly through a layer of granular fill laid over the weak soil layer (peat) (Fig. 1 and 3).  Maki is silent regarding the material of which the granular fill is composed.  Maki in view of Moroschan discloses all of the claim limitations except a dense layer of aggregate material.  Trunk teaches a dense layer of aggregate material (sand 15) laid over a weak layer (peat 16) (Fig. 1; paragraph 0015).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified layer of granular fill as disclosed by Maki with the dense layer of sand as taught by Trunk to provide a layer of higher load bearing capacity to support the embankment located on top of the dense layer.

Claims 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claims 4 and 15 above, and further in view of Goering (US 5,697,730).
Regarding claims 5 and 18, Maki further discloses the preload layer of material comprises an embankment (embankment fill ) (paragraphs 0003 and 0014).  Maki in view of Moroschan fails to disclose the embankment is a soil embankment.  Goering teaches an embankment (20) comprising soil (27) (Figure; col. 6, lines 56 - 63).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the embankment as disclosed above with the soil material as taught by Goering to prevent erosion of the embankment.
Regarding claim 6, Maki further discloses the shear drain devices (26) are located at a first distance to adjacent ones of the shear drain devices at a central location (shear drain devices 26 located between the rails in the top half of Fig. 2) and the shear drain devices (26) are located at a second distance to adjacent ones of the shear drain devices at the boundary of the soil embankment (shear drain devices located laterally outward from the rails in the top half of Fig. 2), the first distance being greater than the second distance (Fig. 2).
Regarding claim 19, Maki further discloses at least some of the shear drain devices (drain members 26 located laterally outward from the rails as shown in Fig. 2) are penetrated into the weak layer (20) in proximity to a boundary (lateral sides of railway 12 as shown in Fig. 2) of the embankment (18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Casagrande et al. (US 3,386,251).  Maki in view of Moroschan fails to disclose subsequent to settling of the fine grained soils in the weak soil layer, filling a region surrounding the aggregate fill within the pipe members of the shear drain devices with concrete.  Casagrande teaches subsequent to settling of the aggregate material (sand) in a vertical drain, filling a region surrounding the aggregate fill with concrete (col. 3, lines 9 - 14) to further strengthen and stabilize the soil.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified method as disclosed above with the step of surrounding the aggregate fill within the pipe members of the shear drain devices with the concrete as taught by Casagrande to further strengthen and stabilize the soil after water has been drained from the soil surrounding the shear drain devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Allard et al. (US 2006/0133897).  Maki further discloses a filter member (filter material 34) extending as a continuous layer (sheet which is fully wrapped about the exterior of the pipe) about the pipe member (drain member 26, each drain member comprising a corrugated plastic pipe) of each shear drain device, the filter member having a small aperture size that is suitable to prevent entry of peat and soil into the openings of the pipe member (Figs. 3 and 4; paragraph 0040).  Maki fails to explicitly disclose an aperture size to prevent entry of silt.  Allard teaches a filter member (filter sleeve 12) surrounding a pipe (10), the filter member having a small aperture size that is suitable to prevent entry of silt into the openings (Fig. 2; paragraph 0035).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the filter member having a small aperture size as taught by Allard for the filter member as disclosed above to reduce the amount of particulate matter entering the shear drain device to prevent clogging.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Shin et al. (KR 20100083318).  Maki in view of Moroschan fails to disclose each shear drain device has a compressive strength in an axial direction which is greater than a corresponding compressive strength of the fine grained soils surrounding the shear drain device.  Shin teaches a vertical drain device has a compressive strength in an axial direction which is greater than a corresponding compressive strength of the soft soils surrounding the drain device (abstract; first paragraph on page 4 of the attached translated specification) to improve drainage performance.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each shear drain device as disclosed above with the drain device having a compressive strength in an axial direction (vertical direction) which is greater than a corresponding compressive strength of the fine grained soils surrounding the shear drain device to improve drainage performance of each shear drain device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Moroschan as applied to claim 1 above, and further in view of Gupta (US 10,844,568).  Maki in view of Moroschan discloses all of the claim limitations except placing each shear drain device such that the region of the fine grained soils surrounding each shear drain device is densified by a displacement of soil resulting from insertion of the shear drain device into the fine grained soils.  Gupta teaches placing a drain device (porous displacement pile 125) such that the region of the fine grained soils (clay 163) surrounding each drain device is densified by a displacement of soil resulting from insertion of the drain device (displacement pile 125) into the fine grained soils (Fig. 10; col. 11, lines 42 - 50).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the densification of fine grained soils by displacement of soil during the insertion a drain device as taught by Gupta to increase the bearing capacity of the region of fine grained soils.
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/18/2022